DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
Election By Original Presentation
Newly submitted independent claim 21 directed to a container is an invention that is independent and distinct from the method invention of original claims 1-6 and 9-20.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-6 and 9-21 are pending.  Claim 1 is independent.  Claim 21 is withdrawn.  Claims 7-8 are cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
The rejection of claims 1-6 and 9-20 under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20170198432A1) and Stretanski et al. (US20090203817A1) further in light of YOUR HOUSEHOLD WATER QUALITY and WHY COPPER (pdfs) is maintained.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-20 have been considered but are not persuasive.  Applicant’s urge that Richards et al. (US 20170198432A1) do not teach the claimed amendment to deposition of at least 2 microgram of the antioxidant per gram of the elastane fabric.  In response, see the New grounds of rejection below addressing that this amendment did not delete the limitation wherein at least some portion of the antioxidant is deposited on the elastane fabric and accordingly, cannot be a reason for allowance.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is maintained because the secondary reference Stretanski et al. (US20090203817A1) guide one of ordinary skill in [0072] to the same hindered phenol antioxidants recited by the instant specification in 
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended for examination after RCE, from which claims 2-6 and 9-20 depend, recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20170198432A1) and Stretanski et al. (US20090203817A1) further in light of YOUR HOUSEHOLD WATER QUALITY and WHY COPPER (pdfs of both documents are attached).
Richards et al. (US 2017/0198432A1) teach machine laundering of elastane fabrics ie (cotton, polyester, nylon) (0002-0003, 0062 and abstract) comprising contact with an antioxidant page 7, [0104] and surfactant page 5, [0075].  In [0169] Richards et al. teach that all fabrics were treated with copper as is required by the amended claim 1.  Regarding the claim 1 material limitation to a surfactant concentration of at least 10 ppm is met by the Richards et al. examples illustrating about 2-3% of Finish RPW made up of surfactants.  See [0077].  Richards et al. guide one of ordinary skill to the claimed 0.1:1 to 100:1 ratio of treatment liquor to elastane fabric is met by the examples and table in [0164].  [0092] teach citrate chelating agents encompassing claims 19-20.

Richards et al. do not teach the claimed antioxidant in a concentration of at least 25 ppb as required by claim 1. 
	In the analogous art, Stretanski et al. (US2009203817A1) teach the antioxidant of claims 15-16 in [0057] within the claimed amount in [0124] in an analogous spandex treatment composition.  See example 61, [0144] encompassing the hindered phenol of claims 16 and 17. [0072] of Stretanski et al. specifically guide one of ordinary skill to the to the same hindered phenol antioxidants recited by the instant specification in the same range of from about 1:10 to about 10:1 onto the same elastane fabric.  Stretanski specifically discusses stabilizing amounts of the antioxidant composition on spandex (elastane) fabric, see for example [0058] teaching that the prior art formulations AO-1, AO-3, AO-7, AO-8 and AO-9 made in the examples to stabilize the spandex, the stabilizing amount of the compounds of formula (I) is often in the range of about 0.01% to about 10% by weight based on the total weight of the stabilized spandex polymer or prepolymer com position, although larger or maller amounts may be useful in particular situations which teaching encompasses the claimed ranges.

One of ordinary skill in the art is motivated to combine the teachings of Richards with Stretanski since both are in the analogous art of laundering elastomeric fabrics.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761